Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-16 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a mobile, interactive, platform for demonstrating production of products with minimized environmental impact, comprising: 
a vehicle having a display area which accommodates a plurality of display stations and a plurality of human subjects,
wherein said vehicle is at least partially powered by one or more of batteries, solar, electric motors, hydrogen fuel cells, and biodiesel;
wherein the display area of the vehicle is accessible by the plurality of human subjects; and
a plurality of display stations in the display area of the vehicle which show for at least one product a ready for recycling condition of the at least one product, a during recycling condition of the least one product, and a post recycling condition of the at least one product,
wherein at least one display station of the plurality of display stations is interactive and is configured to permit at least one of the plurality of human subjects to touch and/or manipulate one or materials or components of the at least one product in its ready for recycling condition, during recycling condition, and post recycling condition.  
Claims 2-16 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Rampersad (US 2011/0316298 A1) discloses a mobile, interactive, platform, comprising: a vehicle having a display area which accommodates a display stations and a human subject, wherein said vehicle is at least partially powered by one or more of batteries, solar, electric motors, hydrogen fuel cells, and biodiesel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624